EXHIBIT 10.11

 

CONSENT AGREEMENT

 

This CONSENT AGREEMENT (“Agreement”) made effective as of February 21, 2008
(“Effective Date”) is among Cano Petroleum, Inc., a Delaware corporation
(“Borrower”), the Guarantors (as defined below), the Lenders (as defined below),
and Union Bank of California, N.A., as administrative agent for such Lenders (in
such capacity, the “Administrative Agent”) and as issuing lender (in such
capacity, the “Issuing Lender”).

 

RECITALS

 

A.                                   The Borrower is party to that certain
Credit Agreement dated as of November 29, 2005, as heretofore amended (as so
amended, the “Credit Agreement”; the defined terms of which are used herein
unless otherwise defined herein) among the Borrower, the lenders party thereto
from time to time (the “Lenders”), the Administrative Agent, and the Issuing
Lender.

 

B.                                     The Borrower proposes to enter into
Hydrocarbon Hedge Agreements with Union Bank of California, N.A. as the swap
counterparty which would cover notional volumes in excess of 80% of the
anticipated production volumes attributable to Proven Reserves of the Borrower
and its Subsidiaries during the period such hedge arrangements would be in
effect (“Excess Hedges”).

 

C.                                     Section 6.14 of the Credit Agreement
requires that the Borrower not enter into any hedging arrangements which would
cover notional volumes in excess of 80% of the anticipated production volumes
attributable to the Borrower’s and its Subsidiaries’ Proven Reserves.

 

D.                                    Subject to the terms and conditions set
forth herein, the Lenders wish to consent to the Borrower and its Subsidiaries
entering into such Excess Hedges.

 

THEREFORE, the Borrower, the Guarantors, the Lenders, and the Administrative
Agent hereby agree as follows:

 

Section 1.                                          Defined Terms.  As used in
this Agreement, each of the terms defined in the opening paragraph and the
Recitals above shall have the meanings assigned to such terms therein.  Each
term defined in the Credit Agreement and used herein without definition shall
have the meaning assigned to such term in the Credit Agreement, unless expressly
provided to the contrary.

 

Section 2.                                          Other Definitional
Provisions. Article, Section, Schedule, and Exhibit references are to Articles
and Sections of and Schedules and Exhibits to this Agreement, unless otherwise
specified.  All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified.  The words “hereof”, “herein”, and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
term “including” means “including, without limitation,”.  Paragraph headings
have been inserted in this Agreement as a matter of convenience for reference
only and it is

 

--------------------------------------------------------------------------------


 

agreed that such paragraph headings are not a part of this Agreement and shall
not be used in the interpretation of any provision of this Agreement.

 

Section 3.                                          Consent.  The Lenders hereby
consent to the Borrower and its Subsidiares entering into the Excess Hedges;
provided that, such Excess Hedges shall not cover notional volumes in excess of
85% of the anticipated production volumes attributable to the Borrower’s and its
Subsidiaries’ Proven Reserves.  The consent by the Lenders described in this
Section 3 is limited to the extent described above and shall not be construed to
be a consent to or a permanent waiver of the Section 6.14 of the Credit
Agreement or any other terms, provisions, covenants, warranties or agreements
contained in any Loan Document.  Other than as consented to hereby, the Borrower
hereby agrees and acknowledges that the Lenders require and will require strict
performance by the Borrower of all of its obligations, agreements and covenants
contained in the Credit Agreement and the other Loan Documents, and no inaction
or action regarding any Default or Event of Default is intended to be or shall
be a waiver thereof.

 

Section 4.                                          Borrower Representations and
Warranties.  The Borrower represents and warrants that: (a) after giving effect
to this Agreement, the representations and warranties contained in the Credit
Agreement and the representations and warranties contained in the other Loan
Documents are true and correct in all material respects on and as of the
Effective Date as if made on as and as of such date except to the extent that
any such representation or warranty expressly relates solely to an earlier date,
in which case such representation or warranty is true and correct in all
material respects as of such earlier date; (b) after giving effect to this
Agreement, no Default has occurred and is continuing; (c) the execution,
delivery and performance of this Agreement are within the corporate power and
authority of the Borrower and have been duly authorized by appropriate corporate
and governing action and proceedings; (d) this Agreement constitutes the legal,
valid, and binding obligation of the Borrower enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Agreement; and
(f) the Liens under the Security Instruments are valid and subsisting and secure
Borrower’s obligations under the Loan Documents.

 

Section 5.                                          Guarantors Representations
and Warranties.  Each Guarantor represents and warrants that: (a) after giving
effect to this Agreement, the representations and warranties contained in the
Guaranty and the representations and warranties contained in the other Loan
Documents are true and correct in all material respects on and as of the
Effective Date as if made on as and as of such date except to the extent that
any such representation or warranty expressly relates solely to an earlier date,
in which case such representation or warranty is true and correct in all
material respects as of such earlier date; (b) after giving effect to this
Agreement, no Default has occurred and is continuing; (c) the execution,
delivery and performance of this Agreement are within the corporate, limited
liability company, or partnership power and authority of such Guarantor and have
been duly authorized by appropriate corporate, limited liability company, or
partnership action and proceedings; (d) this Agreement constitutes the legal,
valid, and binding obligation of such Guarantor enforceable in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and general principles of equity; (e) there

 

2

--------------------------------------------------------------------------------


 

are no governmental or other third party consents, licenses and approvals
required in connection with the execution, delivery, performance, validity and
enforceability of this Agreement; (f) it has no defenses to the enforcement of
the Guaranty; and (g) the Liens under the Security Instruments are valid and
subsisting and secure such Guarantor’s and the Borrower’s obligations under the
Loan Documents.

 

Section 6.                                          Conditions to
Effectiveness.  This Agreement and the amendments to the Credit Agreement
provided herein shall become effective on the Effective Date and enforceable
against the parties hereto upon the occurrence of the following conditions
precedent:

 

(a)                                  The Administrative Agent shall have
received multiple original counterparts, as requested by the Administrative
Agent, of this Agreement duly and validly executed and delivered by duly
authorized officers of the Borrower, the Guarantors, the Administrative Agent,
and the Lenders.

 

(b)                                 No Default shall have occurred and be
continuing as of the Effective Date.

 

(c)                                  The representations and warranties in this
Agreement shall be true and correct in all material respects.

 

(d)                                 The Borrower shall have paid all fees and
expenses of the Administrative Agent’s outside legal counsel and other
consultants pursuant to all invoices presented for payment on or prior to the
Effective Date.

 

Section 7.                                          Acknowledgments and
Agreements.

 

(a)                                  The Borrower acknowledges that on the date
hereof all Obligations are payable without defense, offset, counterclaim or
recoupment.

 

(b)                                 The Administrative Agent and the Lenders
hereby expressly reserve all of their rights, remedies, and claims under the
Loan Documents.  Nothing in this Agreement shall constitute a waiver or
relinquishment of (i) any Default or Event of Default under any of the Loan
Documents, (ii) any of the agreements, terms or conditions contained in any of
the Loan Documents, (iii) any rights or remedies of the Administrative Agent or
any Lender with respect to the Loan Documents, or (iv) the rights of the
Administrative Agent or any Lender to collect the full amounts owing to them
under the Loan Documents.

 

(c)                                  Each of the Borrower, the Guarantors,
Administrative Agent, and Lenders does hereby adopt, ratify, and confirm the
Credit Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and the
Borrower and the Guarantors acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement, as amended hereby, and
the Guaranty, are not impaired in any respect by this Agreement.

 

(d)                                 From and after the Effective Date, all
references to the Credit Agreement and the Loan Documents shall mean such Credit
Agreement and such Loan Documents as amended by this Agreement.

 

3

--------------------------------------------------------------------------------


 

(e)                                  This Agreement is a Loan Document for the
purposes of the provisions of the other Loan Documents.  Without limiting the
foregoing, any breach of representations, warranties, and covenants under this
Agreement shall be a Default or Event of Default, as applicable, under the
Credit Agreement.

 

Section 8.                                          Reaffirmation of the
Guaranty.  Each Guarantor hereby ratifies, confirms, acknowledges and agrees
that its obligations under the Guaranty are in full force and effect and that
such Guarantor continues to unconditionally and irrevocably guarantee the full
and punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, all of the Guaranteed Obligations (as defined in the
Guaranty), as such Guaranteed Obligations may have been amended by this
Agreement, and its execution and delivery of this Agreement does not indicate or
establish an approval or consent requirement by such Guarantor under the
Guaranty in connection with the execution and delivery of amendments, consents
or waivers to the Credit Agreement, the Notes or any of the other Loan
Documents.

 

Section 9.                                          Counterparts.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original and all of which, taken together, constitute a single instrument.  This
Agreement may be executed by facsimile signature and all such signatures shall
be effective as originals.

 

Section 10.                                   Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted pursuant to the Credit
Agreement.

 

Section 11.                                   Invalidity.  In the event that any
one or more of the provisions contained in this Agreement shall for any reason
be held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement.

 

Section 12.                                   Governing Law.  This Agreement
shall be deemed to be a contract made under and shall be governed by and
construed in accordance with the laws of the State of Texas.

 

Section 13.                                   Entire Agreement. THIS AGREEMENT,
THE CREDIT AGREEMENT AS AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

4

--------------------------------------------------------------------------------


 

EXECUTED effective as of the date first above written.

 

BORROWER:

CANO PETROLEUM, INC.

 

 

 

 

 

By:

/s/ Morris B. Smith

 

 

 

Morris B. Smith,

 

 

Senior Vice President and

 

 

Chief Financial Officer

 

 

GUARANTORS:

SQUARE ONE ENERGY, INC.

 

LADDER COMPANIES, INC.

 

W.O. ENERGY OF NEVADA, INC.

 

WO ENERGY, INC.

 

PANTWIST, LLC

 

CANO PETRO OF NEW MEXICO, INC.

 

 

 

 

 

Each by:

 /s/ Morris B. Smith

 

 

 

Morris B. Smith,

 

 

Vice President and

 

 

Chief Financial Officer

 

 

 

W.O. OPERATING COMPANY, LTD.

 

By:  WO Energy, Inc., its general partner

 

 

 

By:

 /s/ Morris B. Smith

 

 

 

Morris B. Smith,

 

 

Vice President and

 

 

Chief Financial Officer

 

 

 

W.O. PRODUCTION COMPANY, LTD.

 

By:  WO Energy, Inc., its general partner

 

 

 

By:

/s/ Morris B. Smith

 

 

 

Morris B. Smith,

 

 

Vice President and

 

 

Chief Financial Officer

 

 

Signature Page to Consent Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/

 

ISSUING LENDER/LENDER:

UNION BANK OF CALIFORNIA, N.A.,

 

 

 

 

 

By:

/s/ Randall Osterberg

 

 

 

Randall Osterberg

 

 

Senior Vice President

 

 

Signature Page to Consent Agreement

 

--------------------------------------------------------------------------------


 

 

NATIXIS, as a Lender

 

 

 

 

 

By:

 /s/ Donovan C. Broussard

 

 

Name:

Donovan C. Brossard

 

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Liana Tchernysheva

 

 

Name:

Liana Tchernysheva

 

 

Title:

Director

 

 

 

Signature Page to Consent Agreement

 

--------------------------------------------------------------------------------